Citation Nr: 0928020	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-01 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left hip disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran's active military service extended from June 1993 
to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The Veteran has subsequently moved to 
the jurisdiction of the VA RO in Houston, Texas.

In May 2009, a hearing was held before undersigned  Veterans 
Law Judge who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

At the May 2009 hearing, the Veteran addressed the issue of 
whether a reduction in the disability rating for the his 
service-connected left ankle disorder from 10 to 20 percent 
was proper.  This issue is not on appeal and is not properly 
before the Board.  To the extent that the Veteran's 
statements on the record may indicate a claim for entitlement 
to a disability rating in excess of 10 percent for the 
service-connected left ankle disorder, that issue is referred 
to the RO for action deemed appropriate.  

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While he is free 
to proceed in this manner, the Board simply reminds him that 
assistance, and representation, is available from any number 
of accredited veterans' service organizations and his state's 
veterans' department.


FINDINGS OF FACT

1.  The Veteran is service-connected for the residuals of a 
left ankle sprain which is presently assigned a 10 percent 
disability rating.  

2.  The Veteran has a current diagnosis of mild left hip 
degenerative joint disease (arthritis).

3.  Two VA medical opinions indicate that the Veteran's left 
hip arthritis is not caused, or aggravated, by the his 
service-connected left ankle disorder.  

4.  A letter from a private chiropractor indicates a 
relationship between the Veteran's service-connected left 
ankle disorder and a low back disability, but is silent as to 
any left hip disability.  

5.  There is no competent medical evidence of record which 
relates the Veteran's left hip arthritis to active military 
service or to any service-connected disability.


CONCLUSION OF LAW

A left hip disorder, to include arthritis, was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran was 
provided this notice in a letter dated February 2006.  

The Board further observes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice was provided to the Veteran in a 
letter dated March 2006.

With respect to the veteran's claim for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has been provided two VA examinations in order to 
determine whether his claimed left hip disorder is related to 
his military service or a service-connected disability.  

Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board finds that the VA has satisfied both the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions and hearing testimony; service treatment records; 
private medical records; and, VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for service connection for a left hip 
disorder.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  This is commonly referred to as "direct" service 
connection as the disability in question occurred during 
service.  When a chronic disease identity is established in 
service, then a showing of continuity after discharge is not 
required.  Continuity of symptomatology is required only 
where the condition noted during service (or in a presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for "arthritis" will be rebuttably 
presumed if it is manifest to a compensable degree within the 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  This is 
commonly referred to as "presumptive" service connection as 
the disability at issue is presumed to have been incurred 
during service.  

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disease or injury, service 
connection cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Veteran has not specifically claimed that his present 
left hip disability manifested during service or within the 
first year after service to warrant service connection on 
either a direct basis or a presumptive basis.  [Review of the 
Veteran's service treatment records reveals that they are 
complete.  There is no medical evidence of record showing 
that the Veteran had any complaints of, treatment for, or 
diagnosis of any left hip disability during service or within 
the first year after he separated from service.]  Rather, the 
Veteran's primary claim is that his left hip disability has 
been caused by his service-connected left ankle disorder.  

Service connection may also be granted for a disability which 
is aggravated by, proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran's service treatment records reveal that he 
incurred a left ankle injury during active service.  A March 
2003 rating decision granted service connection for the 
residuals of a left ankle sprain and assigned a 20 percent 
disability rating.  Subsequently, the Veteran's disability 
rating for his service-connected left ankle disability has 
been reduced to a 10 percent rating.

The Veteran filed a claim for service connection for a left 
hip disorder which was received by VA in January 2006.  
Accompanying this claim was a letter from a private 
chiropractor dated January 2006.  This letter stated that the 
Veteran's "left ankle pain has at time altered his gait, 
therefore causing spinal and pelvic misalignment which intern 
leads to low back pain."  This letter did not specifically 
address the Veteran's complaints of left hip pain.

In April 2006, a VA Compensation and Pension joints 
examination of the Veteran was conducted in conjunction with 
both his claim for service connection for a left hip disorder 
and his claim for an increased disability rating for his 
service-connected left ankle disability.  The examiner 
reviewed the Veteran's medical history including the letter 
submitted by the chiropractor.  The Veteran reported 
complaints of left hip and ankle pain.  On physical 
examination, it was noted that the Veteran had new shoes 
without any discernable shoe wear patterns.  Observation 
revealed that he "ambulated in the hall with a normal, 
steady gait.  No abnormalities were visualized."  
Examination of the left hip reveled it was normal with no 
redness, swelling, crepitus, or popping.  X-ray examination 
of the left hip revealed mild degenerative joint disease.  
The examiner indicated that a relationship between the left 
hip arthritis and the service-connected left ankle disability 
could not be made without "resorting to mere speculation.  
This is based on the lack of observable antalgic gait.  Also, 
lack of, abnormal shoe wear which could attest to abnormal 
gait."  While the examiner was not a physician, a physician 
did review the examination report and cosign it.  

In March 2007, another VA examination of the Veteran was 
conducted.  This examination was conducted by a physician.  
The Veteran reported having left ankle pain, but that he had 
not had any surgery or injections on the ankle, and that 
while he had a brace for the ankle he had not used it in two 
years.  The Veteran reported developing left hip pain 
gradually after service and that he presently treated it with 
nonprescription pain medication.  He did not indicate any use 
of ice, heat, or surgical treatment of the left hip.  He did 
indicate some chiropractic treatment in the past.  The 
Veteran reported employment as a factory worker.  Physical 
examination revealed that he ambulated without assistance and 
there was no evidence of any gait asymmetry.  There was no 
evidence of any asymmetry of shoe wear.  X-ray examination of 
both hips did not reveal any significant osseous abnormality.  
The diagnosis was mild left hip degenerative joint disease.  
The examining physician stated that "I find no evidence of 
significant asymmetry.  There is no functional restrictions 
in his ankle motion.  His last comp[ensation] and pen[sion] 
examination also revealed no evidence of gait asymmetry.  
Therefore based upon all the above information it is less 
likely than not that the patient's left ankle sprain is 
directly causing or permanently aggravating his left hip 
condition."  

In May 2009, the Veteran presented sworn testimony before the 
undersigned Veterans Law Judge.  He testified that his 
private chiropractor submitted a letter which related his 
claimed left hip disorder to his service-connected left ankle 
disability.  However, as noted above, the chiropractor's 
letter only gave an opinion as the Veteran's back, not his 
hip.  Moreover, the Board notes that service connection for a 
low back disorder was denied in April 2007.  

The preponderance of the evidence is against the Veteran's 
claim.  The Veteran claims that his service-connected left 
ankle disability has caused him to develop a left hip 
disability, arthritis.  However, there is no competent 
medical evidence of record which supports this claim.  Two VA 
examinations have been conducted.  Both examinations indicate 
that the Veteran has essentially normal function of his left 
ankle and that he does not experience any abnormality of 
gait, despite what the Veteran and his chiropractor assert.  
Also, while the Veteran's chiropractor indicated that the 
Veteran has a "pelvic misalignment" due to his service-
connected left ankle disorder, VA x-ray examination on two 
separate occasions has not shown any such misalignment.  
There is simply no competent medical evidence which links the 
Veteran's left hip disorder to his service-connected left 
ankle disability.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left hip disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


